DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 09/02/2021.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-19 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
(NOTE: claim 20 is examined under abstract idea to further compact prosecution)
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 11 and product Claim 20.  Claim 1 recites the limitations of:
A method for estimating vehicle repair costs, the method executed in part by one or more processors programmed to perform the method, the method comprising: 
receiving, by the one or more processors via one or more sensors coupled to a damaged vehicle involved in a crash, crash information of the damaged vehicle, the crash information including vehicle operating information of the damaged vehicle, the crash information collected by the one or more sensors, including an accelerometer;
analyzing, by the one or more processors, the crash information with respective collision data of a vehicle type that includes or is similar to the vehicle type of the damaged vehicle, the analyzing including comparing at least one of a velocity or an acceleration included in the vehicle operating information to vehicle operating characteristics indicated by the respective collision data of the vehicle type; 
determining, by the one or more processors, one or more damaged vehicle parts of the damaged vehicle based on the analyzed crash information;
 determining, by the one or more processors, a cost estimate to repair the damaged vehicle based on the one or more damaged vehicle parts; and 
transmitting, by the one or more processors, an indication of the cost estimate.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice specifically insurance, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claims 1, 10 and 20 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite computer such as by the one or more processors and one or more sensors coupled to a damaged vehicle involved in a crash (Claim 1) a computing device including one or more processors; and one or more memory devices coupled to the one or more processors of the computing device, the one or more memory devices storing executable instructions that when executed by the one or more processors of the computing device cause the system to:  (claim 11) A tangible, computer-readable medium storing instructions that when executed by one or more processors of a computer system cause the computer system to: (Claim 20). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims recite further additional elements of “receiving, by the one or more processors via one or more sensors coupled to a damaged vehicle involved in a crash, crash information of the damaged vehicle, the crash information including vehicle operating information of the damaged vehicle, the crash information collected by the one or more sensors, including an accelerometer and analyzing, by the one or more processors, the crash information with respective collision data of a vehicle type that includes or is similar to the vehicle type of the damaged vehicle, the analyzing including comparing at least one of a velocity or an acceleration included in the vehicle operating information to vehicle operating characteristics indicated by the respective collision data of the vehicle type; determining, by the one or more processors, one or more damaged vehicle parts of the damaged vehicle based on the analyzed crash information;
” The additional elements do not amount to significantly more than extra solution activity, because the additional element is simply storing, receiving or transmitting data, which are generic computer functions that amounts to no more than mere instructions to apply a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore claims 1, 11, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0066] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II).
Furthermore “and analyzing, by the one or more processors, the crash information with respective collision data of a vehicle type that includes or is similar to the vehicle type of the damaged vehicle, the analyzing including comparing at least one of a velocity or an acceleration included in the vehicle operating information to vehicle operating characteristics indicated by the respective collision data of the vehicle type; determining, by the one or more processors, one or more damaged vehicle parts of the damaged vehicle based on the analyzed crash information;“ represents mere data gathering as the steps represent gathering of a list of parts for use in the abstract idea.  Thus claims 1, 11, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-10, and 12-19 further define the abstract idea that is present in their respective independent claims 1, 11, and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10 and 12-19 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “A tangible, computer-readable medium storing instructions that when executed by one or more processors of a computer system cause the computer system to …” Represents signal per se as A tangible, computer-readable medium storing instructions is not a non-transitory computer readable storage medium.  Therefore claim 20 is not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8- 14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier (PAT US 8799034 A1) in view of Smith (PAT US 7359821).

Regarding claims 1, 11 and 20 

A method for estimating vehicle repair costs, the method executed in part by one or more processors programmed to perform the method, the method comprising: receiving, by the one or more processors via one or more sensors coupled to a damaged vehicle involved in a crash, crash information of the damaged vehicle, the crash information including vehicle operating information of the damaged vehicle, the crash information collected by the one or more sensors, including an accelerometer; (See at least Brandmaier(Col 10 line 5- col 11 line 3) (50) As noted above, the collision detection module 434 (FIG. 4) of the insurance management system 400 may automatically detect collisions based on a collision notification message received from an ACN 408 or CRM 406 at a vehicle 402 as well as based on an analysis of vehicle telematics data received from the MVEDR 410 of the vehicle. In FIG. 6A, a flowchart 600 of example method steps for automatically detecting collisions via an ACN 408 is shown. In this example, an ACN 408 at the vehicle 402 detects a collision (step 602). Accelerometers 420 may measure changes to the speed or velocity of the vehicle 402. For example, the ACN 408 may determine that a collision has occurred where the vehicle 402 undergoes a change in velocity of around 8.0 kilometers per hour (km/h) within an interval of around 150 milliseconds (ms), i.e., a change in velocity of around 4.97 miles per hour (mph) within an interval of around 0.15 seconds.)
determining, by the one or more processors, one or more damaged vehicle parts of the damaged vehicle based on the analyzed crash information; (See at least Brandmaier(Col 8 lines 1-16)  The OBD 412 (as well as the ECU 424 and TCU 426) may be in signal communication with various automotive sensors 430 throughout the vehicle 402 that provide sensor data relating to various systems, components, and devices of the vehicle including, for example, the engine, transmission, chassis, body, and the like. The sensors 430 may thus indicate the status and condition of these vehicle components. Sensors 430 may also include sensors that can detect the status and condition of the vehicle wheels and tires as well as sensors that can detect damage to the panels of the vehicle body, e.g., deformations, dents, punctures, and so forth. Those skilled in the art will appreciate that the automotive sensors 430 may include, for example, temperature sensors, pressure sensors, angular position sensors, linear position sensors, rotational motion sensors, inertial sensors, and the like.)
determining, by the one or more processors, a cost estimate to repair the damaged vehicle based on the one or more damaged vehicle parts; and (See at least Brandmaier(Col 18 line 60 - Col 19 The repair cost estimation module 440 may analyze the diagnostic and vehicle telematics data (step 908). Analysis of the diagnostic data and vehicle telematics data may include comparing the diagnostic data and vehicle telematics data received from the vehicle 402 to repair data stored in the repair data store 452 of the insurance management system 400. The repair data may represent reference information that associates diagnostic data and vehicle telematics data with repair cost estimates. The repair cost estimation module 440 may query these repair cost estimates from the repair data store 452 based on the diagnostic data and vehicle telematics data received from the vehicle 402 (step 910). As noted above, the diagnostic data may include information that identifies which vehicle systems, components, and parts were damaged in the collision. The repair data store 452 may include repair estimates that indicate the cost of repairing or replacing the various systems, components, and parts of a vehicle. Accordingly, the repair cost estimation module 440 may retrieve the repair estimates for the any damaged systems, components, or parts identified in the diagnostic data and determine a total estimated repair cost based, at least in part, on those repair estimates.)
transmitting, by the one or more processors, an indication of the cost estimate.   (See at least Brandmaier (Col 19 lines 43-48) Based on the repair estimates received, the repair cost estimation module 440 may generate a total estimated repair cost for the vehicle 402 involved in the collision (step 912). The repair cost estimation module 440 may then transmit via the communication module 432 a repair cost message that includes the total estimated repair cost (step 914).)

However Brandmaier does not specifically teach “analyzing, by the one or more processors, the crash information with respective collision data of a vehicle type that includes or is similar to the vehicle type of the damaged vehicle, the analyzing including comparing at least one of a velocity or an acceleration included in the vehicle operating information to vehicle operating characteristics indicated by the respective collision data of the vehicle type;” 

However, Smither teaches at least at (Col 5 line 67-col 6 line 18) An example embodiment of a computer-based system in accordance with the above-referenced disclosures, namely the WREXPERT system, contains databases with information on over 28,000 private passenger autos, pickups, vans and SUVs. These specifications include physical dimensions, mass attributes, and crash test data/performance. With this information and a vehicle's collision repair estimates and damage photographs, the computer-based system can determine impact severity to both vehicles involved in the collision, injury potential to each vehicle's occupants as well as highlight accident causation issues (point of impact, angle of impact, etc.). This analysis process facilitates a liability determination based on the objective data documented in the repair process and recorded by the vehicle during the accident event. Consequently, time related to attempting to reconcile disparate statements among witnesses and accident participants can be minimized. The analysis process can also help facilitate a science-based estimation of impact severity, occupant motion and subsequent injury potential of a vehicle collision.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Automated accident detection of Brandmaier  with the method for using black box data to analyze vehicular accidents of Smith since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[t]he analysis process can also help facilitate a science-based estimation of impact severity, occupant motion and subsequent injury potential of a vehicle collision.” (Smith (Col 6 lines 15-18)) Therefore, Claims 1, 10, and 20 are obvious over the disclosure of Brandmaier, in view of Smith.

Regarding claims 2 and 12

The method of claim 1, wherein determining the cost estimate includes: compiling a list of replacement vehicle parts based on the determined one or more damaged vehicle parts of the damaged vehicle; and (See at least Brandmaier (Col 19 lines 4-7) As noted above, the diagnostic data may include information that identifies which vehicle systems, components, and parts were damaged in the collision.
determining the cost estimate based on the list of replacement parts.  (See at least Brandmaier ((Col 19 lines 9-14) Accordingly, the repair cost estimation module 440 may retrieve the repair estimates for the any damaged systems, components, or parts identified in the diagnostic data and determine a total estimated repair cost based, at least in part, on those repair estimates.

Regarding claims 3 and 13 
The method of claim 1, wherein determining the cost estimate includes: determining a type of treatment for each damaged vehicle part of the determined one or more damaged vehicle parts.  (See at least Brandmaier (Col 19 lies 4-14)  As noted above, the diagnostic data may include information that identifies which vehicle systems, components, and parts were damaged in the collision. The repair data store 452 may include repair estimates that indicate the cost of repairing or replacing the various systems, components, and parts of a vehicle. Accordingly, the repair cost estimation module 440 may retrieve the repair estimates for the any damaged systems, components, or parts identified in the diagnostic data and determine a total estimated repair cost based, at least in part, on those repair estimates.


Regarding claims 4 and 14 
The method of claim 1, wherein determining the cost estimate includes: determining a treatment complexity level associated with treating the damaged vehicle based on the received crash information and the determined one or more damaged vehicle parts.  (See at least Brandmaier (Col 19 lies 4-14)   and (Col 20 lies 45-60): Col 19 lies 4-14)  As noted above, the diagnostic data may include information that identifies which vehicle systems, components, and parts were damaged in the collision. The repair data store 452 may include repair estimates that indicate the cost of repairing or replacing the various systems, components, and parts of a vehicle. Accordingly, the repair cost estimation module 440 may retrieve the repair estimates for the any damaged systems, components, or parts identified in the diagnostic data and determine a total estimated repair cost based, at least in part, on those repair estimates. and (Col 20 lies 45-60) If the total estimated repair cost does not exceed the value of the vehicle 402, then a settlement offer may be provided to the claimant. Before the claims processing module 442 provides a settlement offer to the claimant, the claims processing module may determine whether the claimant is insured by the insurer (step 1016). In this way, the claims processing module 442 may determine whether the total estimated repair cost exceeds the deductible for the claimant (step 1018). If the claimant is insured by the insurer (step 1016) and the total estimated repair cost exceeds the deductible for the claimant (step 1020), then the claims processing module 442 may not provide a settlement offer to the claimant. Instead, the claims processing module 442 may transmit a repair cost message to the claimant (step 1022) that indicates the total estimated repair cost and identifies the insurance deductible of the claimant.

Regarding claims 6 and 16 

The method of claim 4, wherein the treatment complexity level indicates whether the damaged vehicle is a total loss.  (See at least Brandmaier (Col 20 lines 26-29) If the total estimated repair cost exceeds the total estimated value of the vehicle 402 (step 1008), then the claims processing module 442 may determine that the vehicle is a total loss (step 1010).)

Regarding claims 8 and 18 
The method of claim 1, wherein receiving the crash information includes: receiving, from a computing device coupled to the one or more sensors, the crash information, the computing device configured to transmit the crash information to the one or more processors automatically in response to the crash.  (See at least Brandmaier (Col 11 lines 4-17) Upon determination that a collision has occurred, the ACN 408 may collect data for inclusion in a collision notification message (step 604). The ACN 408 may collect, for example, vehicle telematics data from the MVEDR 410, vehicle identification data from the OBD 412, and vehicle location data from the GPS receiver 422. The ACN 408 may prepare a collision notification message that includes the vehicle telematics data, the vehicle identification data, and the vehicle location data (step 606) and transmit the collision notification message to an insurance management system 400 (step 608). In some example implementations, the vehicle 402 may store data that identifies the individual that owns, operates, or is otherwise associated with the vehicle (e.g., a name, a unique identifier, etc.).)

Regarding claims 9 and 19 
Brandmaier does not specifically teach: “The method of claim 1, wherein: receiving the crash information further includes receiving one or more images of the damaged vehicle; and analyzing the crash information further includes comparing the one or more images included in the crash information to stored images included in the respective collision data of the vehicle type.”

However Smith teaches at least at (Col 5 line 67-col 6 line 18) An example embodiment of a computer-based system in accordance with the above-referenced disclosures, namely the WREXPERT system, contains databases with information on over 28,000 private passenger autos, pickups, vans and SUVs. These specifications include physical dimensions, mass attributes, and crash test data/performance. With this information and a vehicle's collision repair estimates and damage photographs, the computer-based system can determine impact severity to both vehicles involved in the collision, injury potential to each vehicle's occupants as well as highlight accident causation issues (point of impact, angle of impact, etc.). This analysis process facilitates a liability determination based on the objective data documented in the repair process and recorded by the vehicle during the accident event. Consequently, time related to attempting to reconcile disparate statements among witnesses and accident participants can be minimized. The analysis process can also help facilitate a science-based estimation of impact severity, occupant motion and subsequent injury potential of a vehicle collision.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Automated accident detection of Brandmaier  with the method for using black box data to analyze vehicular accidents of Smith since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[t]he analysis process can also help facilitate a science-based estimation of impact severity, occupant motion and subsequent injury potential of a vehicle collision.” (Smith (Col 6 lines 15-18)) Therefore, Claims 9 and 19 are obvious over the disclosure of Brandmaier, in view of Smith.


Regarding claim 10
Brandmaier does not specifically teach: The method of claim 1, wherein receiving the crash information includes: receiving an indication of whether emergency response equipment of the damaged vehicle was deployed due to the crash.  
However Smith teaches at least at (Col 7 lines 3-22)Is important to note that EDR information is harvestable even when the air bag does not deploy in a collision. For example, in GM systems when the airbag system is "awakened" during a collision but the system determines that the collision is not severe enough to warrant air bag deployment, the event is referred to as a "near deployment event." In near deployment events, the data recorded and saved is temporarily stored for 250 ignition cycle counts (or approximately forty five days of normal use). Should a vehicle be involved in another near deployment event before a previous near deployment event is cleared, the most severe event is stored for most EDR's. Should the subsequent collision be severe enough to warrant the deployment of an airbag (a deployment event), the data is permanently stored. Alternately, the EDR can store both types of events simultaneously, with separate storage areas for near deployment and deployment data. This technology may also record two or more impacts in an accident sequence if at least one of the impacts is severe enough to deploy the airbag.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Automated accident detection of Brandmaier  with the method for using black box data to analyze vehicular accidents of Smith since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “[t]he analysis process can also help facilitate a science-based estimation of impact severity, occupant motion and subsequent injury potential of a vehicle collision.” (Smith (Col 6 lines 15-18)) Therefore, Claim 10 are obvious over the disclosure of Brandmaier, in view of Smith.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier (PAT US 8799034 A1) in view of Smith (PAT US 7359821) and further in view of McClellan (PG PUB US 2008/0306996 A12).

Regarding claims 5 and 15  
Brandmaier does not specifically teach: The method of claim 4, wherein the treatment complexity level includes a time duration for completing treatment of the damaged vehicle.  

However McClellan teaches at least at [0038] This information may include, for example, a repair amount, a description of damages, the length of the repair time, an impact on the value of the vehicle, or other information associated with the damage incurred by the vehicle during a crash. In the case of a vehicle damage model, the data can be sorted with varying levels of specificity so that the damage model may represent a specific make, model and year of a vehicle or a general class of vehicles.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Automated accident detection of Brandmaier  with system for the collection and use of vehicle collision data of McLellan  since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because it “provides real-time notice to emergency response and medical personnel and to insurance companies when an accident occurs that might involve injuries to vehicle occupants or damage to the vehicle.” (McCellan [0004]) Therefore, Claims 5 and 15 are obvious over the disclosure of Brandmaier, in view of Smith and McCellan.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier (PAT US 8799034 A1) in view of Smith (PAT US 7359821) and further in view of Ferrick (PG PUB US 2010/0138242 A1).

Regarding claims 7 and 17 
Brandmaier does not specifically teach The method of claim 4, further comprising: determining, by the one or more processors, based on the treatment complexity level, a vehicle treatment facility capable of treating the damaged vehicle; and
 However, Ferrick teaches at least at [0014] A repair decision is generated by the VRP based on the received damage data, which reflects a likelihood assessment of whether the damaged vehicle is likely to be commercially repairable (repair vs. total loss). Once the likelihood assessment is made, a target destination for the damaged vehicle is determined by the VRP based on the repair decision and location based processing. The target destination of the damaged vehicle is then communicated to the UMD.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Automated accident detection of Brandmaier  with electronic vehicle repair management of Ferrick  since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because it “determining a gross estimate amount which reflects the cost to repair the damaged vehicle, determining an actual cash value which reflects the cost to replace the damaged vehicle, and generating the repair decision as a function of the gross estimate amount and the actual cash value.” (Ferrick [0020]) Therefore, Claims 5 and 15 are obvious over the disclosure of Brandmaier, in view of Smith and Ferrick.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6, 8, 11-16, 18 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,138,570. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader than the parent claims.  See detail below of comparison:

Regarding claims 1, 11 and 20 
A method for estimating vehicle repair costs, the method executed in part by one or more processors programmed to perform the method, the method comprising: (See 570 patent claim 1: A method for detecting fraud in vehicle insurance claims, the method executed in part by one or more processors programmed to perform the method, the method comprising:
receiving, by the one or more processors via one or more sensors coupled to a damaged vehicle involved in a crash, crash information of the damaged vehicle, the crash information including vehicle operating information of the damaged vehicle, the crash information collected by the one or more sensors, including an accelerometer; (See 570 patent claim 1:  receiving, by one or more processors from a computing device located in a damaged vehicle involved in a crash, crash information of the damaged vehicle, the crash information including vehicle operating information of the damaged vehicle, the crash information collected by one or more sensors, including an accelerometer, coupled to the damaged vehicle and to the computing device, the computing device configured to transmit the crash information to the one or more processors automatically in response to detecting the crash;
analyzing, by the one or more processors, the crash information with respective collision data of a vehicle type that includes or is similar to the vehicle type of the damaged vehicle, the analyzing including comparing at least one of a velocity or an acceleration included in the vehicle operating information to vehicle operating characteristics indicated by the respective collision data of the vehicle type; (See 570 patent claim 1:  analyzing, by the one or more processors, the crash information with respective collision data of a vehicle type that includes or is similar to the vehicle type of the damaged vehicle, the analyzing including comparing at least one of a velocity or an acceleration included in the vehicle operating information to vehicle operating characteristics indicated by the respective collision data of the vehicle type;
determining, by the one or more processors, one or more damaged vehicle parts of the damaged vehicle based on the analyzed crash information; (See 570 patent claim 1:  determining, by the one or more processors, one or more damaged vehicle parts of the damaged vehicle based on the analyzed crash information;)
determining, by the one or more processors, a cost estimate to repair the damaged vehicle based on the one or more damaged vehicle parts; and (See 570 patent claim 1:  determining, by the one or more processors, a cost estimate to repair the damaged vehicle based on the list of replacement vehicle parts;
transmitting, by the one or more processors, an indication of the cost estimate. (See 570 patent claim 1:  the computing device configured to transmit the crash information to the one or more processors automatically in response to detecting the crash;


Regarding claims 2 and 12

The method of claim 1, wherein determining the cost estimate includes: compiling a list of replacement vehicle parts based on the determined one or more damaged vehicle parts of the damaged vehicle; and (See 570 patent claim 1:  compiling a list of replacement vehicle parts based on the identified one or more damaged vehicle parts of the damaged vehicle;
determining the cost estimate based on the list of replacement parts. (See 570 patent claim 1:  determining, by the one or more processors, a cost estimate to repair the damaged vehicle based on the list of replacement vehicle parts;

Regarding claims 3 and 13 
The method of claim 1, wherein determining the cost estimate includes: determining a type of treatment for each damaged vehicle part of the determined one or more damaged vehicle parts. (See 570 patent claim 2: The method of claim 1, wherein identifying the one or more damaged vehicle parts includes determining a vehicle treatment complexity level associated with treating the damaged vehicle based on the received crash information, the treatment complexity level including a damaged vehicle parts list including the identified one or more damaged vehicles parts, a price schedule for treating the damaged vehicle, and a time duration for completing treatment of the damaged vehicle, wherein treating the damaged vehicle includes repairing, salvaging, or scrapping the damaged vehicle.  

Regarding claims 4 and 14  
The method of claim 1, wherein determining the cost estimate includes: determining a treatment complexity level associated with treating the damaged vehicle based on the received crash information and the determined one or more damaged vehicle parts. (See 570 patent claim 3: The method of claim 2, wherein determining the treatment complexity level includes analyzing the received crash information of the damaged vehicle.

Regarding claims 5 and 15  
The method of claim 4, wherein the treatment complexity level includes a time duration for completing treatment of the damaged vehicle. (See 570 patent claim 2 The method of claim 1, wherein identifying the one or more damaged vehicle parts includes determining a vehicle treatment complexity level associated with treating the damaged vehicle based on the received crash information, the treatment complexity level including a damaged vehicle parts list including the identified one or more damaged vehicles parts, a price schedule for treating the damaged vehicle, and a time duration for completing treatment of the damaged vehicle, wherein treating the damaged vehicle includes repairing, salvaging, or scrapping the damaged vehicle.:


Regarding claims 6 and 16 

The method of claim 4, wherein the treatment complexity level indicates whether the damaged vehicle is a total loss. (See 570 patent claim 2 The method of claim 1, wherein identifying the one or more damaged vehicle parts includes determining a vehicle treatment complexity level associated with treating the damaged vehicle based on the received crash information, the treatment complexity level including a damaged vehicle parts list including the identified one or more damaged vehicles parts, a price schedule for treating the damaged vehicle, and a time duration for completing treatment of the damaged vehicle, wherein treating the damaged vehicle includes repairing, salvaging, or scrapping the damaged vehicle.

Regarding claims 8 and 18  
The method of claim 1, wherein receiving the crash information includes: receiving, from a computing device coupled to the one or more sensors, the crash information, the computing device configured to transmit the crash information to the one or more processors automatically in response to the crash. (See 570 patent claim 1: the computing device configured to transmit the crash information to the one or more processors automatically in response to detecting the crash;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693